Citation Nr: 9930436	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  92-22 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION


The veteran had active service from March 1961 to March 1964.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1991 rating decision by the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran's notice of disagreement was 
received in January 1992.  A statement of the case was mailed 
to the veteran in March 1992.  The veteran's substantive 
appeal was received in October 1992.  

In March 1993, the veteran testified at a hearing in 
Washington, D.C., before a member of the Board.  In June 
1993, the Board remanded this case to the RO.  In April 1999, 
the Board requested an expert medical opinion in this case.  
In June 1999, this action was completed.  


FINDING OF FACT

The veteran currently has a low back disability which is not 
related to service.  


CONCLUSION OF LAW

The veteran's current low back disability was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Because of Dr. Mohler's opinion, the Board finds the 
veteran's claim to be well-grounded within the meaning of 38 
U.S.C.A. § 5107.  That is, the Board finds find that he has 
presented a plausible claim.  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  With chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

The veteran maintains that he sustained a back injury during 
active duty from March 1961 to March 1964 which resulted in 
permanent back disability and also left him susceptible to 
further injury.  The veteran maintains that an antenna fell 
on his back.  Thereafter, the veteran asserts that post-
service, he reinjured his back on several occasions as he was 
susceptible to do so.  He contends that his current low back 
disability is related to the alleged inservice back injury.  
At the outset, the Board notes that the veteran has not been 
shown to be capable of making medical conclusions, therefore, 
his statements regarding medical diagnoses and causation are 
not probative.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, the Board will review the complete record in 
order to determine if the veteran's assertions are supported 
by the records.  

The service medical records revealed that the veteran's back 
was normal upon entrance into service.  On November 13, 1962, 
the veteran reported that he began having back trouble one 
week before when he lifted a wall locker.  Physical 
examination revealed paravertebral tenderness in the small of 
the back and left buttock.  The diagnosis was back strain.  
The veteran was provided medication and placed on restricted 
duty.  On November 20, 1962, it was noted that the veteran's 
back was better, but he still reported pain with walking and 
prolonged sitting.  The veteran was again provided medication 
and was continued on restricted duty.  In January 1964, the 
veteran underwent a discharge examination.  At that time, the 
veteran did not report having a back disability nor were any 
back abnormalities noted.  Following service, the veteran 
underwent an examination in connection with his employment.  
This March 1964 examination was negative for any back 
abnormality.  However, x-rays revealed a non-closure of the 
first segment of the sacral crest.  

Thereafter, in July and October 1972, the veteran's 
employment records show that the veteran reported back pain.  
In February 1974, the veteran reported that he experienced 
lumbar pain while lifting a manhole cover in connection with 
his employment.  Physical examination revealed acute pain in 
the right lateral muscles of the lumbar region, but the 
reflexes were good.  The impression was traumatic myositis.  
Six days later, the veteran was reexamined.  Physical 
examination revealed that reflexes were normal, but the 
veteran still exhibited pain on motion in the right lateral 
muscles.  The impression was myositis.  Four days later, the 
veteran was examined again and showed no spasm and good range 
of motion..  The diagnosis was healed myositis.  On December 
27, 1974, the veteran slipped and fell on ice while 
descending the stairs of his front porch.  The veteran struck 
the porch which resulted in a fractured rib, lower right side 
injury, and back injury.  

In May 1976, the veteran experienced back pain while lifting 
a gas cylinder with another employee in connection with his 
employment.  X-rays revealed spondylolisthesis.  The 
impression was aggravation of congenital spondylolisthesis.  
Additional x-rays revealed herniated nucleus pulposus with 
sciatic neuropathy.  Two weeks later, James W. Nelson, M.D., 
noted that physical therapy had increased symptoms slightly, 
so physical therapy was stopped.  The veteran was fitted for 
a lumbar corset.  Once the veteran's brace was fitted, Dr. 
Nelson indicated that the veteran could return to work.  In 
June 1976, the veteran was reexamined.  Physical examination 
revealed that straight leg raising was normal and reflexes 
were equal and active.  

In July 1976, it was noted that the veteran was not having 
significant back or leg pain.  In September 1976, the veteran 
was reexamined.  Physical examination revealed that straight 
leg raising was normal, reflexes were equal and active, the 
veteran had no sensory loss, and the veteran had good flexion 
and extension.  The impression was aggravation of congenital 
spondylolisthesis.  In October 1977, it was noted that the 
veteran had recently been diagnosed as having spina bifida; 
that is, he had a missing vertebra in the L5 back region.  It 
was indicated that the veteran's back problem was non-
disabling and resulted in no loss of movement.  

In July 1987, the veteran injured his back in a twisting 
injury while placing a shovel in a truck in connection with 
his employment.  Thereafter, he was seen by James Dougherty, 
M.D.; at that time physical examination revealed that the 
veteran was in obvious distress with all motions of the back.  
Pain and tenderness was located over the right sacral 
spinalis muscles and any back movements were considerably 
painful.  Examination of the hip was normal.  His 
neurological examination was entirely intact.  X-rays 
revealed L5 spondylolysis and a spondylolisthesis of L5 on S1 
and L5 on L4.  The veteran was provided a reexamination in 
August 1987.  It was noted that the veteran's back movement 
was still markedly limited.  Thereafter, a review of Dr. 
Dougherty's records showed that in September 1987, the 
veteran was diagnosed as having lumbar spondylolysis and 
spondylolisthesis with recurrent right lumbar strain.  In 
October 1987, it was noted that the veteran injured his low 
back in 1961-1962 while in the service when an antenna fell 
over and struck him in the lumbar area.  Thereafter, it was 
noted that, post-service, the veteran injured his back 
pulling a manhole cover and subsequently went to physical 
therapy and began wearing a support.  X-rays showed L5 
spondylolysis and a spondylolisthesis of L5 on S1 and L4 on 
S5.  Currently, the impression was aggravation of a 
congenital defect.  The veteran continued to report 
symptomatology thereafter.  

In October 1989, the veteran injured his back while lifting 
cement in connection with his employment.  Thereafter, he was 
seen by Dr. Dougherty.  X-rays revealed no significant 
changes from those taken in July 1987 except for slightly 
more narrowing of the lumbosacral disc space and some 
additional changes in the area of his spondylolysis.  The 
impression was aggravation of a preexisting condition, 
spondylolysis and spondylolisthesis in the lumbar spine with 
degenerative disc disease.  Also, it was noted that the 
veteran currently had recurrent acute low back strain.  
Thereafter, the veteran participated in physical therapy.  
The veteran continued to be treated by Dr. Dougherty for his 
back disability.  

In July 1990, he was fitted with a Williams Brace.  In June 
1991, the veteran was referred by Carol Segal, M.D., the 
Director of Medicine at New York Telephone to Dr. Dougherty.  
Dr. Segal requested Dr. Dougherty's opinion regarding the 
veteran current diagnosis and prognosis, the etiology of the 
veteran's back problems, the degree of disability, the 
permanency of any disability, restrictions of employment, and 
the degree of disability due to the various etiologies of the 
veteran's multiple back disabilities.  Dr. Segal only pointed 
out that the veteran had sustained back injuries post-
service.  Thereafter, the veteran was seen by Dr. Mohler.  In 
a July 1991 letter, Dr. Edwin E. Mohler, M.D., reviewed the 
veteran's medical history.  Dr. Mohler noted that while the 
veteran was in the military in 1962, he had an antenna fall 
on his back.  Thereafter, the veteran experienced the 
immediate onset of severe pain with his legs going numb and 
his feet dropping to where he was having a foot slap.  
Subsequently, the veteran was hospitalized with very severe 
pain.  Dr. Mohler indicated that thereafter, the veteran 
experienced gradual improvement in the strength in his legs 
and the pain reduced to the point of being intermittent with 
periodic pain into the legs.  Dr. Mohler indicated that the 
veteran was discharged from the military in 1964 and began 
working for New York Telephone.  In 1974, Dr. Mohler stated 
that the veteran injured his back while lifting a manhole 
cover and this injury increased his back pain.  He was seen 
by Dr. Nelson and x-rays revealed bilateral spondylosis and 
spina bifida occulta.  The veteran was placed in a back brace 
and thereafter continued to have intermittent problems with 
his back and legs.  In July 1987, Dr. Mohler noted that the 
veteran injured his back in a twisting injury.  He thereafter 
participated in physical therapy which he ceased in December 
1987, but he still had intermittent back pain radiating to 
his left leg.  

In October 1989, Dr. Mohler indicated that the veteran 
reinjured his back when he picked up a heavy bag which caused 
increased left-sided back pain which radiated down his left 
leg.  Thereafter, the veteran was seen by Dr. Dougherty and 
was placed in physical therapy with ultrasound and electrical 
stimulation.  Dr. Mohler noted that the veteran used a TENS 
unit and had been placed in a Williams brace.  It was noted 
that the veteran was still participating in physical therapy.  
Dr. Mohler noted that a recent MRI revealed L4-5 disc 
protrusion and spondylosis.  In addition, he noted that there 
was also a small disc protrusion of L5-S1, but there was no 
evidence of spondylolisthesis.  Currently, Dr. Mohler 
indicated that the veteran complained of pain in the left 
lower back as well as pain in the left leg down to the toes 
with occasional numbness, tingling, and dysesthesia.  
Physical examination resulted in current diagnoses of chronic 
recurrent low back pain with radiculopathy of the left lower 
extremity, bilateral spondylolysis and, spina bifida occulta.  
Dr. Mohler opined that the veteran's current back disability 
was related to an inservice back injury.  Specifically, he 
stated that with a reasonable degree of medical certainty, 
the veteran's spondylolysis bilaterally came from an injury 
in 1962 while the veteran was in the military and an antenna 
fell on his back.  Dr. Mohler indicated that at that time, 
the veteran had a bilateral dropped foot and severe pain and 
was hospitalized.  He further noted that a diagnosis was not 
made at that time, but the veteran recovered to the point of 
intermittent pain in his back and legs which lasted over the 
next 12 years.  Dr. Mohler further opined that the veteran's 
chronic recurring low back pain with radiculopathy of the 
left lower extremity was causally related to an injury which 
occurred in July 1987 with aggravation thereafter occurring 
in October 1989.  Dr. Mohler indicated that the veteran's 
current back disability was due 30 percent to the inservice 
injury, 20 percent to the 1974 injury, 30 percent to the 1987 
injury, and 20 percent to the 1989 injury.  

In October 1991, it was noted by Dr. Dougherty that the 
veteran fell three feet into a manhole in September 1991 and 
reinjured his back.  The diagnosis was acute back strain.  He 
was thereafter referred to physical therapy.  Thereafter, the 
veteran was examined by R.I. Ghiulamila, M.D., who reviewed 
the veteran's medical history and noted that the veteran had 
suffered back injuries in 1962, 1974, 1976, 1987, 1989, and 
the recent injury.  Following a physical examination, Dr. 
Ghiulamila opined that the veteran had an unstable spine with 
recurrent strain in the lumbosacral junction sometimes with 
sciatic root irritation.  Thereafter, within the same month, 
the veteran's physical therapist reiterated the veteran's 
history, examined him, and opined that the veteran had 
weakness of the abdominal musculature, weakness of the 
paraspinal musculature, and weakness of the lower 
extremities.  Thereafter, the veteran has continued to have 
back disability and has continued to be treated for back 
disability.  

At a hearing before the Board in March 1993 the veteran 
testified that while in Germany in 1962 a 50 foot antenna 
fell on his back and he was hospitalized from January to 
March 1962 and that his back problems continued thereafter. 

In April 1999, the Board requested an expert medical opinion 
in this case.  The Board requested an expert opinion due to 
the veteran's history of inservice back complaints and his 
extensive post-service history of back injuries and 
diagnoses.  In June 1999, this action was completed by the 
Chief of Orthopedic Surgery of the VA Pittsburgh Healthcare 
System.  This physician thoroughly review all medical records 
and reports contained in the claims file.  He was requested 
to opine as to whether it is as likely as not that the 
veteran's current back disorder is etiologically related to 
any incident or injury that occurred during service.  

After reviewing the records in his report, the expert 
physician noted that the veteran had documented low back pain 
secondary to lifting a foot locker during service, but the 
expert physician further noted that this back pain subsided 
with appropriate treatment.  The expert physician considered 
whether or not an antenna fell on the veteran's back and 
whether or not this alleged injury caused bilateral foot 
drop.  The expert physician indicated that he could find no 
documentation one year later when the veteran was examined by 
an orthopedic specialist of any mention of a foot drop nor 
was there any weakness detected in either foot.  It seemed to 
the expert physician that the veteran did not have inpatient 
hospitalization for back injury and did not suffer foot drop.  
He noted that the information provided by Dr. Mohler 
concerning a 30 percent connection for service-connected 
disability was purely speculative.  In sum, the expert 
physician opined that the veteran does have spondylolysis, 
but the spondylolysis was not present during service nor was 
there any x-ray information to support that diagnosis.  The 
expert physician indicated that the veteran certainly did 
have a back injury during service from which he recovered.  
He further noted that the veteran's repetitive injuries at 
New York Telephone over the years certainly produced his 
spondylolysis and aggravated his back pain and produced the 
disability that is present at this time.  

The Board weighed the evidence and concludes that Dr. 
Mohler's opinion has little probative value as it is 
speculative and appears to have been based on an inaccurate 
in-service history provided by the veteran.  In this regard, 
the Board finds that the veteran's testimony that a 50 foot 
antenna fell on his back in service not to be credible.  The 
Board finds the opinion of the medical expert to have great 
probative value and to be persuasive in light of the facts 
that he is a specialist in orthopedic surgery and that he had 
the opportunity to perform an objective review of all of the 
medical records of the veteran.  In addition, the Board finds 
that the opinion of the medical expert is supported by the 
record.  As noted, according to this expert opinion, the 
veteran did have back complaints during service, but those 
back problems resolved with treatment.  Further, the expert 
opinion determined that the veteran's current low back 
disability was not incurred during service, rather, it 
developed due to post-service injuries.  Thus, in light of 
the record and the expert opinion, it is found that the 
preponderance of the evidence establishes that the veteran's 
current low back disability was first manifested years after 
service and developed independently of service or any 
occurrence or problem therein.  Thus, neither chronicity in 
service nor continuity of symptomatology after service is 
shown.  38 C.F.R. § 3.303(b).  Thus, the Board finds that 
currently diagnosed low back disability is not related to 
service.  

Accordingly, the Board concludes that entitlement to service 
connection for a low back disability is not warranted.  38 
U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  


ORDER

The appeal is denied.





		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

 

